PER CURIAM.
The appeal here raises the question of the legal correctness of two orders of reference made by the District 'Court in the above entitled case. The orders complained of adjudicated no rights or claims but directed the Special Master to proceed and report.
We think it doubtful whether the orders present anything more than a procedural direction by the Court to its Special Master which is not a matter on which an appeal may be based. Cf. In re Hotel Governor Clinton, Inc., 2 Cir., 1939, 107 F.2d 398; In re Utilities Power & Light Corporation, 8 Cir., 1937, 90 F.2d 798, 800.
But assuming the orders are ones which may be appealed we think the direction to the Special Master was well within the Court’s discretion. We have heretofore admonished all parties concerned in this cause that the reorganization should proceed with all the celerity possible. The orders of reference by the Court were made in pursuance of that policy. The District Court has the initial responsibility for attaining a result, in which it must have considerable elasticity as to means and procedures. The orders made here do not stretch that elasticity beyond the legal limit.
Affirmed.